Upon appellant's plea of guilty of the offense of transporting intoxicating liquor, to-wit whisky, in a dry area, and the waiver of a trial by jury, the court assessed his penalty at a fine of $100.00. *Page 338 
This cause comes before us without any statement of facts or bills of exception. The motion for a new trial contains matters alleged to be errors committed upon the trial of this cause, which we are unable to correctly appraise on account of the absence of a statement of facts and bills of exception.
All proceedings herein seem to be regular, and we have no other alternative than to affirm the judgment, which is accordingly done.